Order entered February 24, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00848-CR

                          ISSAAC MATTHEW JIMENEZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F17-75313-X

                                            ORDER
                          Before Justices Myers, Whitehill, and Pedersen

          This case was submitted on February 18, 2020 after appellate counsel Sharita Blacknall

filed an Anders brief. An Anders brief is a brief filed in support of an appointed attorney’s

motion to withdraw from an appeal that the attorney has concluded, after conscientious

examination of the entire record, is a frivolous appeal. Anders v. California, 386 U.S. 738, 744

(1967). After reviewing the record and the brief on file in this appeal, the Court has concerns

about appellate counsel’s decision to file an Anders brief. Therefore, we have decided to hear

argument from the parties in this appeal.

          We DIRECT the Clerk to remove this case from the February 18, 2020 submission

docket.
       The above cause is now set for submission with oral argument on March 26, 2020 at

1:00 p.m. in the Court of Appeals, Fifth District of Texas at Dallas, in its courtroom on the

second floor of the George L. Allen, Sr. Courts Building located at 600 Commerce Street, Dallas,

Texas 75202. The panel hearing the case will consist of Justice Myers, Justice Whitehill, and

Justice Pedersen, subject to change by the Court. The parties are advised that although argument

is typically limited to twenty minutes to each side with a five-minute rejoinder for appellant, the

Court may suspend those time limitations to meet its needs in this case.

       Appellate counsel Sharita Blacknall has twenty-four criminal appeals currently pending

before the Court. Ms. Blacknall filed a brief on the merits in one case and has not yet filed a

brief in four appeals. In the remaining appeals, Ms. Blacknall has filed Anders briefs. These

include:

       05-18-00391-CR         Frank Paul Celaya v. State            Possession contr. subst.
       05-18-00848-CR         Issaac Matthew Jimenez v. State       Agg. sexual assault child
       05-19-00053-CR         Jimmy Earl Shelly v. State            Agg. sexual assault child
       05-19-00054-CR         Jimmy Earl Shelly v. State            Cont. sexual abuse child
       05-19-00138-CR         Joseph Glen Robinson v. State         Agg. robbery deadly weapon
       05-19-00139-CR         Joseph Glen Robinson v. State         Agg. robbery deadly weapon
       05-19-00140-CR         Joseph Glen Robinson v. State         Agg. robbery deadly weapon
       05-19-00141-CR         Joseph Glen Robinson v. State         Agg. robbery deadly weapon
       05-19-00178-CR         Tradareon Jamel Choice v. State       Murder
       05-19-00194-CR         Edward Lamar Porter v. State          Agg. robbery
       05-19-00212-CR         Lavar Devon Taylor v. State           Agg. assault deadly weapon
       05-19-00463-CR         Gerald Munoz Montano v. State         Eng. org. crim. act. murder
       05-19-00710-CR         John Francis Walsh III v. State       Agg. sexual assault
       05-19-00785-CR         Cesar Navarro v. State                Agg. sexual assault child
       05-19-00887-CR         James Jackson v. State                Robbery
       05-19-00888-CR         James Jackson v. State                Robbery
       05-19-00987-CR         Brandon Charles Sampson v. State      Murder
       05-19-01319-CR         Xavior Devon Collier v. State         Agg. robbery deadly weapon
       05-19-01320-CR         Xavior Devon Collier v. State         Evading arrest
       The focus of the March 26, 2020 argument will be on the propriety of filing an Anders

brief in this aggravated sexual assault of a child case tried to a jury. Nevertheless, the Court

reserves the right to raise general questions about the other cases on appeal.

       We ORDER appellate counsel Sharita Blacknall to appear and present oral argument at

the above mentioned date, time, and place.

       We DIRECT the Clerk to send a copy of this order via electronic transmission to the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; to counsel Sharita

Blacknall; and to the Dallas County District Attorney. We also DIRECT the Clerk to send a

copy of the order to Sharita Blacknall via certified mail at the address listed for counsel in our

records.



                                                      /s/    LANA MYERS
                                                             PRESIDING JUSTICE